Case 2:19-cv-05733-MTL-MHB Document 34 Filed 10/26/20 ———

CUEIVE

OCT 26 202d

 

LN i be LeDS SBTES

 

 

DistnreckreesaKr ——euTy |

 

CVv-19 5733- PHX- MTL- MHB

 

L72¢/ mpAsnhii Lf a 19 hes pod 2 OPH SIS Pho ral

 

 

 

 

 

oS . ; Pe 77 Say fo
CCAP UAL on /fLz LEA tAl NLC Ons idler
Dec #32 ga
Doc *3/

 

[LO7IL6 206 2 He ie Bhs 2 (22D PSsic Fle

 

legat— fo Lip Dee oh Sl oe eer

 

ox 2 a .

 

 

eee ae ova le 15 Ze — Ce ot Bae

 

a a LE -poe A Ok Jeb foros

 

Loo th The pele FS

 

00 Apr lhe Dae i Les p2pter ea

 

 

Sra pe a, ania LY Se CA od ig
/ y € 2
i AT pee lols ¢ ies ie AAce Let Pteodl

 

SeAusze. Sa ‘Sly CS YSla ny fe ff €E Fein

 

et Se mge Lm ei ee tee oes fb A04

 

4 Sees Dettadet< DD Sree PAL

 

LI 6PSe Atrte- fervrs

 

 

ee PIG 0.8. LER ZS AY pmleworno wana

 

 

 

ea ke tA o Pon se

 

—

 

 

Lee = CSOCY SB we Lh 1 ced A
Case 2:19-cv-05733-MTL-MHB Document 34 Filed 10/26/20 Page 2 of 5

 

Sttecce fot ~h2t AH S25 ree

 

 

 

 

 

 

 

 

 

 

ao Z C2
Lhe. ae tl _beesle dh “7 +5
O Day ¢ BaF D0 l_ 7 Ze

 

LLt Ale 6¥0e¢oat

 

 

ten Bree rp Ct Gat

 

 

 

 

enka Soe

 

 

 

 

 

 

 

 

 

 

 

 

 

eT aa — —
me
Xd

 

 

 
Case 2:19-cv-05733-MTL-MHB Document 34 Filed 10/26/20 Page 3 of 5

MIME-Version: 1.0 From:azddb_responses @ azd.uscourts.gov To:azddb_nefs @localhost.localdomain
Message-Id: Subject:Activity in Case 2:19—cv—05733—MTL-—MHB Valenzuela v. Centurion Health et al
Order on Motion for Miscellaneous Relief Content-Type: text/html

This is an automatic e—mail message generated by the CM/ECF system. Please DO NOT RESPOND to this
e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of all
documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not apply.

U.S. District Court
DISTRICT OF ARIZONA

Notice of Electronic Filing

The following transaction was entered on 10/7/2020 at 2:45 PM MST and filed on 10/7/2020

Case Name: Valenzuela v. Centurion Health et al
Case Number: 2:19-—cv—05733-MTL-MHB

Filer:

Document Number: 32

Docket Text:

ORDER - IT IS ORDERED denying Plaintiff's motion for copy of waiver of service (Doc. [31]).
(See document for further details). Signed by Magistrate Judge Michelle H Burns on
10/6/2020. (LAD)

2:19-cv—05733-MTL-—MHB Notice has been electronically mailed to:
Sarah Lynn Barnes slb@bowwlaw.com, kel@bowwlaw.com

2:19—cv—05733-MTL-—MHB Notice will be sent by other means to those listed below if they are affected
by this filing:

Melinda Gabriella Valenzuela

#172770
FLORENCE-AZ-FLORENCE-—ASPC-—KASSON
1B29

KASSON UNIT

P.O. BOX 8200

FLORENCE, AZ 85132

The following document(s) are associated with this transaction:

Document description:Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1096393563 [Date=10/7/2020] [FileNumber=21175125-
0] [3e190262203e29aeb95ed764£7c55c3bc932ffaac550a7076 1 d2c8ca4837b1 8ca3
Case 2:19-cv-05733-MTL-MHB Document 34 Filed 10/26/20 Page 4 of 5
63 1bb623a4004436f2367affda084200092703ad70990669320fe03c3 1 63d4]]
oe A ND A FSF WY NYO Re

Ny NY WN NY NY NY NY NY NO YF FF KF KS

 

Chses2AIGVPOSS Mi MURB PReMeM ss ie AAD phggs b15 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

CV 19-5733-PHX-MTL (MHB)
ORDER

Melinda Gabriella Valenzuela,
Plaintiff,

VS.

Centurion Health, et al.,

Defendants.

)
)
)
)
)
)
)
)
)
)
)

 

Plaintiff has filed a motion for copy of waiver of service (Doc. 31). Plaintiff has filed
the same exact motion in her other cases before this Court. The Court will deny the motion
as her request for relief is unclear.

IT ISORDERED denying Plaintiff’ s motion for copy of waiver of service (Doc. 31).

DATED this 6th day of October, 2020.

Michie He Bema
Michelle H. Burns
United States Magistrate Judge

 

 
